          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 1 of 28




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    LAUREL GARDENS, LLC, et al.,

                               Plaintiffs,
                                                                                      CIVIL ACTION
             v.                                                                         No. 17-570


    TIMOTHY MCKENNA, et al.,

                               Defendants.



                                              MEMORANDUM

SCHMEHL, J. /s/ JLS                                                                              APRIL 15, 2020



         This matter is now before the Court on the fourth Motion for Summary Judgment 1 we

will decide at this stage, brought by Defendants Hank and Margit Julicher (collectively,

“Julicher Defendants”). (ECF Docket No. 273.) The Plaintiffs’2 claims against the Julicher

Defendants, like all claims in this dispute, revolve around an alleged conspiracy centered on

Timothy McKenna, a former business associate and employee of Plaintiff Charles Gaudioso.

(ECF Docket No. 43.) In particular, Plaintiffs allege that McKenna organized “a widespread

criminal conspiracy that was engaged in a pattern of racketeering activity across state lines …

[in violation of] the Racketeer Influenced and Corrupt Organizations Act (‘RICO’), 18 U.S.C.

§§ 1961-1968.” (ECF Docket No. 293 at 1.)




1
  On March 25, 2019, this Court granted certain named parties, who sought leave to do so, permission to file early
summary judgment motions. (ECF Docket No. 254.) The Julicher Defendants were not among those defendants
granted leave. (Id.) Despite this, we will evaluate this Motion on its merits.
2
  The Plaintiffs in this matter are (1) Charles P. Gaudioso; (2) LGSM, GP; (3) Laurel Gardens Holdings, LLC;
(4) American Winter Services, LLC; and (5) Laurel Gardens, LLC. (ECF Docket No. 43.)

                                                          1
          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 2 of 28




         Plaintiffs have brought nine3 claims against the Julicher Defendants, including violations of

the federal RICO statute and Pennsylvania common law.4 (ECF Docket No. 43 at ¶¶ 271-337.) In

their First Amended Complaint (“FAC”), Plaintiffs allege that, despite warnings to the contrary, the

Julicher Defendants conducted business with Timothy McKenna in furtherance of his goals to harm

Plaintiffs. (ECF Docket No. 43 at ¶ 122.) They further allege that, through a pattern of threats of

physical violence and financial ruin, as well as misuse of Plaintiffs’ proprietary information, the

Julicher Defendants coordinated with Timothy McKenna, and his son Michael McKenna, to cause

Plaintiffs to go out of business. (Id. at ¶¶ 271-337.) The Julicher Defendants have moved for summary

judgment on all counts. (ECF Docket No. 273.) For the reasons detailed in this Memorandum, we

deny summary judgment as there is a genuine dispute of material fact as to each count.




3
  Defendants’ Motion and Reply Brief both incorrectly indicate that “Plaintiffs assert[ed] ten counts against the
Julicher Defendants,” likely in erroneous reference to the claim for breach of fiduciary duty brought against Timothy
and Michael McKenna and no other defendants. (ECF Docket No. 273 at 5; ECF Docket No. 297 at 6.) We will not
address this claim as Plaintiffs have not asserted it against the Julicher Defendants.
4
  As numbered in Plaintiffs’ First Amended Complaint, the allegations against the Julicher Defendants are:
     I.       Aiding and Abetting Breach of Fiduciary Duty;
     II.      Civil Conspiracy;
     III.     Civil RICO § 1962(c);
     IV.       Civil RICO § 1962(b);
     V.       Civil RICO § 1962(d);
     VI.       Fraud;
     VIII.    Conversion;
     IX.      Negligent Misrepresentation; and
     X.       Tortious Interference with Contract. (ECF Docket No. 43 at ¶¶ 271-336.)


                                                         2
          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 3 of 28




    I.       RELEVANT FACTUAL BACKGROUND5

         Plaintiffs’ relationship with the Julicher Defendants began on or around October 2013,

when a former Laurel Gardens consultant, Jim Porter, introduced Plaintiff Charles Gaudioso to

Defendant Hank Julicher, with the intent of Gaudioso replacing a prior lender with the Julicher

Defendants. (ECF Docket No. 273 at 2.) At this meeting, Gaudioso and Hank Julicher discussed

an agreement whereby the Julicher Defendants would loan $300,000 to Plaintiffs. (Id.) On or

around October 2, 2013, Laurel Gardens Holdings, LLC (“LGH”) and Laurel Gardens, LLC

(“LG”) entered into a Secured Promissory Note with Margit Julicher for this amount. (Id.)

Gaudioso signed this Secured Promissory Note on behalf of LGH and LG. (Id. at 2-3.) The interest

on this loan was 20%; interest-only payments were to be made for 11 months at $5,000 per month,

followed by a twelfth and final payment consisting of the remaining interest plus the entire

principal. (ECF Docket No. 293 at 3.) As part of this agreement, LGH and LG also agreed to

provide labor and materials for a 60-foot wall on the Julicher Defendants’ property, and to pay up

to $2,000 per month toward the lease payment on Hank Julicher’s BMW vehicle. (Id.)

         Later, in 2015, in an effort to restructure and reduce the debt owed by Plaintiffs to the

Julicher Defendants, the Julicher Defendants negotiated a deal with Moon Nurseries, LLC (“Moon

Nurseries”).6 (ECF Docket No. 273 at 3.) This deal allowed a $100,000 reduction in Plaintiffs’

debt in exchange for an assignment of Moon Nurseries landscaping inventory that LG had



5
  We note that Parties did not comply with applicable Policies and Procedures relative to the Julicher Defendants’
Motion for Summary Judgment. See Judge Jeffrey L. Schmehl’s Policies and Procedures, § C.4., available at
https://www.paed.uscourts.gov/documents/procedures/scmpol.pdf (“Along with any motion for summary judgment,
the parties must file a joint stipulation listing all of the material facts on which the parties can agree. Judge Schmehl
expects parties opposing summary judgment motions to cooperate in preparing such stipulations. The parties should
then address in their briefs any other facts that could not be agreed upon because they are in dispute as to either
correctness or materiality, or because one party simply asserts they should not be in dispute, but extensive factual
disputes may lead to denial of summary judgment motions.”).
6
  Moon Nurseries, LLC was previously a named defendant in this matter. It was terminated as a defendant on April
21, 2017 when Plaintiffs filed their Amended Complaint. (See ECF Docket No. 43.)


                                                           3
          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 4 of 28




acquired. (ECF Docket No. 293 at 5.) This acquisition, named by Plaintiffs as the “salt-for-trees”

deal, was structured as follows: in 2014, Plaintiff AWS—through Defendant Timothy

McKenna7—coordinated the delivery of approximately $500,000 worth of salt directly from

Chemical Equipment Labs to Moon Nurseries, in exchange for a credit of $210,000 worth of trees

and $290,000 in cash from Moon Nurseries to LG. (Id. Ex. 10 at ¶ 13.b.i.) LG ultimately received

approximately $130,000 worth of trees and $70,000 in cash from Moon Nurseries, with a

remaining balance of $300,000 owed by Moon Nurseries to LG. (Id. Ex. 10 at ¶ 13.b.ii.) Chemical

Equipment was then paid approximately $200,000, leaving a balance owed by AWS to Chemical

Equipment of $308,650.50. (Id.) In a later settlement agreement by and among LGH, LG, AWS,

Gaudioso, and Timothy McKenna, McKenna assumed the debt obligation that AWS owed to

Chemical Equipment. (Id. at 5.)

         As a result of this debt restructuring and reduction, the principal that Plaintiffs owed to the

Julicher Defendants was lowered to approximately $76,000. (ECF Docket No. 273 at 4.) On or

around January 14, 2016, the Julicher Defendants filed an action in the Chester County Court of

Common Pleas seeking to recover Plaintiffs’ then-remaining loan balance in the amount of

$91,766.04, plus a daily continuing interest rate of $15.08. (Id. Ex. G at 1.) The Julicher

Defendants claim to have received a judgment in their favor but have not provided this Court with

proof thereof. (See ECF Docket No. 273 at 4.)

         Plaintiffs contend that this debt restructuring, reduction, and reassignment was unfavorable

to them and that they did not enter into it freely. (ECF Docket No. 293 at 6.) Particularly, they

allege that, “[t]o convince Gaudioso as the CEO of LGH to enter into this deal, Hank Julicher


7
  In their Motion, the Julicher Defendants claim that Gaudioso admitted in his deposition that “Moving Defendants
singlehandedly negotiated the transfer…” (ECF Docket No. 273 at 3.) This is false. In the portion of Gaudioso’s
deposition that the Julicher Defendants cite, Gaudioso does not speak of the Julicher Defendants and, in fact, notes
that Timothy McKenna organized this deal. (See id. Ex. A at 52:4-16.)


                                                          4
         Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 5 of 28




threatened him with being sexually assaulted and being forced into bankruptcy if he declined.”

(Id.) Plaintiffs assert that this was a pattern of behavior, in which Hank Julicher threatened

physical violence or financial ruin to collect debts. (Id. Ex. 10 at ¶ 21 (“. . .he used threats of

violence against Jim Porter, the CEO of LG and AWS at that time, and me if we did not enter into

that deal. For example, Hank Julicher threatened that he would have a friend of his, Dante Caprio

who is associated with the Gambino crime family in New York, hold a gun to my head while two

men sexually assaulted me. He also threatened that he would put LG and AWS into bankruptcy.

Hank Julicher further threatened to report me for fraud and cause me to lose my Series 7 and Series

79 licenses as an investment banker. He likewise threatened Jim Porter by asking rhetorically

whether he needed his knees to play squash. Based on these threats of violence and economic

demise, I was forced to enter into the salt-for-trees deal, I lost considerable money on the deal, and

the Julichers made a significant amount of money.”).) In support of these allegations, Plaintiffs

have submitted the testimony of two individuals alleged to have heard such threats. (See ECF

Docket No. 293 at 7-8 (noting the testimony of Ron Coruzzi and Christopher Wright).) In addition,

Plaintiffs also allege that the Julicher Defendants misused proprietary LG and LGH information

to fraudulently achieve this “salt-for-trees” deal, that was largely favorable to the Julicher

Defendants and harmful to Plaintiffs. (Id. at 9-12.)

       While the Julicher Defendants loaned money to Plaintiffs, they also made numerous loans

to Timothy McKenna and his businesses. (ECF Docket No. 293 at 3-4; id. Ex. 1 at 17:24-18:4

(“That was an ongoing process of getting hit up every couple [of] weeks for another $5,000

because the business had to be—keep going or his mortgage had to be paid.”).) Plaintiffs have

submitted evidence of at least three such loans: (1) an April 21, 2014 loan from Margit Julicher to

McKenna American, LLC (a company owned by Timothy McKenna) for $6,600; (2) a June 2,




                                                  5
           Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 6 of 28




2014 loan from Margit Julicher to Timothy McKenna, in his personal capacity, for $9,500; and (3)

a loan of an undetermined date and amount from Margit Julicher to MAT Site Management, the

business that McKenna allegedly started to drive Plaintiffs out of business. (Id. Exs. 7-9.)



    II.      STANDARD OF REVIEW

             a. Summary Judgment8

          Summary judgment is granted “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

In this analysis, all facts are viewed in the light most favorable to the non-moving party. ty. Lujan

v. Nat’l Wildlife Fed’n, 497 U.S. 871, 903 (1990) (quoting United States v. Diebold, Inc., 369 U.S.

654 (1962)). “After making all reasonable inferences in the nonmoving party's favor, there is a

genuine issue of material fact if a reasonable jury could find for the nonmoving party.” Pignataro

v. Port Auth. of N.Y. and N.J., 593 F.3d 265, 268 (3d Cir. 2010) (citing Reliance Ins. Co. v.

Moessner, 121 F.3d 895, 900 (3d Cir. 1997)). Therefore, it follows that for purposes of summary

judgment, a dispute is genuine when the “evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

          The substantive law governing a case determines which facts are material. Id. As such,

factual disputes that are irrelevant or unnecessary will not be counted and only those disputes of

fact that “might affect the outcome of the suit under the governing law will properly preclude

summary judgment.” Id.




8
  In Defendants’ Reply to Plaintiffs’ Response to the Motion for Summary Judgment, Defendants’ counsel indicated
that Defendants thereby “move[d] to dismiss all counts with prejudice pursuant to Federal Rule of Civil Procedure
12(b)(6).” (ECF Docket No. 297 at 2.) This is procedurally improper and legally incorrect. Summary judgment
motions are filed pursuant to Federal Rule of Civil Procedure 56. FED. R. CIV. P. 56. Defendants have already filed
a motion pursuant to Rule 12(b)(6). (ECF Docket No. 58.) It was denied. (ECF Docket No. 146.)


                                                        6
            Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 7 of 28




           Indeed, the Supreme Court has emphasized that:

           “[t]he plain language of Rule 56(c) of the Federal Rules of Civil Procedure
           mandates the entry of summary judgment, after adequate time for discovery and
           upon motion, against a party who fails to make a showing sufficient to establish the
           existence of an element essential to that party’s case, and on which that party will
           bear the burden of proof at trial; in such a situation, there can be no genuine issues
           as to any material fact, since a complete failure of proof concerning an essential
           element of the nonmoving party’s case necessarily renders all other facts
           immaterial; the moving party is entitled to judgment as a matter of law because the
           nonmoving party has failed to make a sufficient showing on an essential element
           of his case with respect to which he has the burden of proof. . .”

           Celotex Corp. v. Catrett, 477 U.S. 317, 319 (1986).


    III.      ANALYSIS

           Plaintiffs have levied nine claims against the Julicher Defendants, who have moved for

summary judgment on all counts.9                   In their Motion for Summary Judgment, the Julicher

Defendants address each claim in turn while also arguing that Plaintiffs do not have standing and

that the doctrine of res judicata mandates an entry of summary judgment in their favor. (ECF

Docket No. 273.) As their standing and res judicata arguments are outcome determinative on all

counts, we address these arguments first. We then analyze each count in the order that it appears

in Plaintiffs’ FAC.




9
 The Julicher Defendants have improperly labeled each section of their Motion as a “Motion to Dismiss.” (See ECF
Docket No. 273.) Moreover, the Julicher Defendants repeatedly refer to the incorrect standard for summary judgment,
and instead use that for dismissing claims under Federal Rule of Civil Procedure 12(b)(6). (See e.g., ECF Docket No.
273 at 8 (“. . . fails to state a claim upon which relief can be granted. . .”).) We will construe the Motion in its entirety
as a Motion for Summary Judgment, as indicated by the Motion’s title.


                                                             7
          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 8 of 28




             a. Plaintiffs Have Standing to Bring the Claims Asserted

         The Julicher Defendants’ standing argument is unclear.10 (See id. at 16.) They appear to

argue that because the Julichers loaned money to Laurel Gardens Holdings, LLC (“LGH”), and

the proprietary information at issue was solely “LGH information,”11 that only LGH was injured

and, thus, that only LGH has standing to bring any claim asserted here. (Id.) The Julicher

Defendants cite two non-binding cases from the Middle District of Pennsylvania in support of this

claim. (Id. (citations omitted).)

         First, they cite to Symonies v. Sobol (In re Sobol), a bankruptcy case, with no indication as

to the proposition for which they cite the case. Symonies v. Sobol (In re Sobol), 545 B.R. 477

(Bankr. M.D. Pa. 2016); (See ECF Docket No. 273 at 16 (describing Symonies only as “applying

Pa. law.”).) Second, they cite Irish v. Ferguson noting in a parenthetical that “in a RICO context,

[a] member of an LLC filing a RICO on his own behalf only has derivative standing.” (Id.) To

the extent that Irish addresses standing, it only addresses standing in claims brought under federal

RICO and antitrust statutes. Irish v. Ferguson, 970 F. Supp. 2d 317, 347-52, 362-63 (M.D. Pa.

2013).     As such, the Julicher Defendants have offered no relevant legal argument—either

persuasive or binding—to support their claim that Plaintiffs lack standing to bring Pennsylvania

state law claims.

         Moreover, Plaintiffs also have standing to assert RICO claims.                          First, the Julicher

Defendants’ claim that only LGH’s information was allegedly misused is false. (See ECF Docket

No. 43 Ex. L.) Indeed, in a September 23, 2014 email, an associate of the Julicher Defendants




10
   We note that the Julicher Defendants’ argument demands that “[a]ll [c]ounts as to all Defendants other than LGH
[s]hould be [d]ismissed based on [a] [l]ack of [s]tanding[.]” (ECF Docket No. 273 at 16.) First, LGH is a Plaintiff in
this matter. Second, this is a motion for summary judgment and not a motion to dismiss.
11
   There is a dispute as to this fact. Plaintiffs assert, at least, that the Julicher Defendants “obtain[ed] confidential
information on LGH, LG, and AWS. . .” (ECF Docket No. 293 at 32.)


                                                           8
           Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 9 of 28




demanded proprietary information (which was later allegedly misused) not only from LGH, but

also from LG and American Winters Services, LLC (“AWS”). (Id.) Both of the Julicher

Defendants appear to have been copied on this email. (Id.) Second, the Julicher Defendants’ claim

that the loan in question was only to LGH is also false. (See ECF Docket No. 293 Ex. 4 (showing

that the loan was from Margit Julicher to Laurel Gardens Holdings, LLC and Laurel Gardens,

LLC).) Third, the Third Circuit has stated that business owners who have been injured may bring

RICO actions on their own behalf. Gagliardi v. Kratzenberg, 188 Fed. App’x 86, 89 (3d Cir.

2006) (“. . .to the extent that Gagliardi brought a RICO claim on his own behalf for actions taken

while he was owned the property in question, he had standing to proceed.”).

          Furthermore, the (persuasive, non-binding) case law that the Julicher Defendants cite

is easily distinguished from the current matter. In Irish, the court found that an individual

member of an LLC did not have RICO standing as the “type of injury, the looting of a company

. . . [did] not confer individual standing on Plaintiffs.” Irish, 970 F. Supp. 2d at 349. Notably,

the looted business entities were not parties to the case. Id. at 348 (“Although Irish is a member

of the Lakefront limited liability company, Lakefront is not a plaintiff in this action. The

Complaint, however, alleges harm to Lakefront.”). The court held that the Irish plaintiffs did

not have standing to bring a derivative action on behalf of LLCs of which they were members

because the LLCs, not the plaintiffs, suffered direct harm. Id. at 347-52. In determining

whether the alleged injuries were direct or derivative, the Irish court noted that for RICO

claims:

          a court must make an independent determination as to whether a plaintiff's claim
          asserts a direct or derivative harm. Accordingly, the parties’ characterization of
          the claims is not dispositive. Whether a claim is direct or derivative depends on
          “(1) who suffered the alleged harm (the corporation or the suing stockholders,
          individually); and (2) who would receive the benefit of any recovery or any
          other remedy (the corporation or the stockholders, individually).



                                                  9
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 10 of 28




       Id. (citing McCoy-McMahon v. Godlove, No. 08-5989, 2011 U.S. Dist. LEXIS
       113559, at *14 (E.D. Pa. Sept. 30, 2011).

       Here, Plaintiff Gaudioso and the Plaintiff business entities both suffered direct harm.

Gaudioso was the owner and CEO of the business entity plaintiffs during the relevant period and

Plaintiffs allege direct threats of physical violence and financial ruin against Gaudioso as part of

this action. (See, e.g., ECF Docket No. 43 at ¶ 195 (“. . . he intends to destroy the Company and

[Gaudioso] personally.”) Additionally, as owner of the business entity plaintiffs, Gaudioso would

receive a significant portion of any recovery or remedy in this matter. As such, we find that all

Plaintiffs have standing to pursue all claims asserted here.



           b. Res Judicata Does Not Preclude Plaintiffs’ Claims in this Matter

       As a defense against all claims, the Julicher Defendants invoke the doctrine of res judicata.

(ECF Docket No. 273 at 20-25.) Res judicata “is a court-created rule that is designed to [prevent]

. . . repetitious and needless claim[s] . . . When one has been given the opportunity to fully present

his case in a court and the contested issue is decided against him, he may not later renew the

litigation in another court.’” Purter v. Heckler, 771 F.2d 682, 689-90 (3d Cir. 1985) (internal

quotations and citations omitted). To successfully assert this doctrine, the party doing so must

show that: “(1) there has been a final judgment on the merits in a prior suit; (2) the prior suit

involves the same parties or their privies and (3) the subsequent suit is based on the same causes

of action.” Id. at 690 (citations omitted).

       Here, the Julicher Defendants assert that an Order from the Chester County Court of

Common Pleas precludes Plaintiffs from pursuing this matter against them. (ECF Docket No. 273

at 20-25.) To the extent that it is comprehensible, the Julicher Defendants’ res judicata argument




                                                 10
         Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 11 of 28




is largely conclusory.12 The argument begins by proposing that “[b]ased on the principal of [r]es

[j]udicata and the resulting Order from the Court of Common Pleas in Chester County . . . Laurel

Gardens’ claims of not only having total reduction of the Secured Promissory note, but also the

claim that Moving Defendants now owes Laurel Gardens monies, are completely baseless.” (Id.

at 20.) The Julicher Defendants then very briefly describe this Chester County Order as enforcing

a debt owed by Plaintiffs to the Julicher Defendants. (Id.)

         The Julicher Defendants then spend nearly four pages detailing the legal doctrine of and

the policy behind res judicata. (Id. at 21-24.) However, but for brief, conclusory claims in favor

of the application of this doctrine, they provide no application of this law and policy to the facts at

hand. (See id. at 20-24.) Similarly, the Julicher Defendants’ Reply to Plaintiffs’ Response to the

Motion for Summary Judgment contains no application of the facts here to the doctrine of res

judicata. (See ECF Docket No. 297.) Moreover, it is evident that the cause of action in the Chester

County Court of Common Pleas case (i.e., enforcing a debt) is not the same as those brought by

Plaintiffs in this matter. (See ECF Docket No. 43.) As such, we find that Plaintiffs are not

precluded from bringing this action by res judicata and we will proceed to assess each count for

summary judgment.



             c. COUNT I: Aiding and Abetting Breach of Fiduciary Duty

         In response to Plaintiffs’ claims that the Julicher Defendants aided and abetted a breach of

fiduciary duty, the Julicher Defendants offer two arguments: (1) Plaintiffs fail to plead sufficient




12
   The section of the Julicher Defendants’ Motion arguing in favor of applying res judicata is in places difficult to
parse. It is unclear where this argument begins, and the section contains many typographical errors and at least one
full paragraph that appears twice, rendering the section difficult to read. (See ECF Docket No. 273 at 21-22.)


                                                         11
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 12 of 28




factual allegations to sustain such a claim; and (2) the statute of limitations precludes Plaintiffs

from bringing such a claim. (ECF Docket No. 273 at 8-9.)

       Under Pennsylvania law, to maintain a cause of action for aiding and abetting a breach of

fiduciary duty, three elements must be met: (1) a breach of a fiduciary duty owed to another; (2)

knowledge of the breach by the aider and abettor; and (3) substantial assistance or encouragement

by the aider and abettor in effecting that breach. LHRET Reading, L.P. v. Keystone Oncology

Assocs., P.C., No. 14-6169, 2015 U.S. Dist. LEXIS 80275, at *7 (E.D. Pa. June 22, 2015) (citing

Reis v. Barley, Snyder, Senft & Cohen, 484 F. Supp. 2d 337, 350-51 (E.D. Pa. 2007)).

       In their Motion, the Julicher Defendants do not contest Plaintiffs’ factual assertions as to

the first two elements. (See ECF Docket No. 273 at 8-10.) They do not dispute that Timothy and

Michael McKenna owed a fiduciary duty to Plaintiffs that the McKennas breached. (See id.)

Rather, the Julicher Defendants focus on the third element, contending that “Plaintiffs fail to plead

facts to support that the Julicher Defendants gave substantial assistance or encouragement to

effectuate a breach of fiduciary duty by [the] McKenna[s] to Plaintiffs.” (Id. at 9.) However,

Plaintiffs have stated that “[d]espite warnings to Hank Julicher about what the McKennas were

doing—stealing LG’s and AWS’s customers and striving to put them out of business—the

Julichers continued to lend them money to further the McKennas’ and the Julichers’ goals and

objectives.” (ECF Docket No. 293 at 16.) This presents a factual dispute for the jury to decide.

As such, we will not grant summary judgment on this basis.

       In support of their second argument, the Julicher Defendants aver that because Timothy

McKenna was terminated in the Summer of 2014, and because any fiduciary duty McKenna owed

to Plaintiffs ended at termination, that the applicable two-year statute of limitations precludes

Plaintiffs from asserting a claim for aiding and abetting against the Julicher Defendants. (ECF




                                                 12
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 13 of 28




Docket No. 273 at 9.) The Julicher Defendants correctly identify that Plaintiffs’ claim is governed

by a two-year statute of limitations. PA. CONS. STAT. §5524(7) (applying a two-year statute of

limitations to “any other action or proceeding to recover damages for injury to person or property

which is founded on negligent, intentional, or otherwise tortious conduct or any other action or

proceeding sounding in trespass, including deceit or fraud . . .”).            Under the applicable

Pennsylvania law, statutes of limitations are calculated from the time the cause of action accrues.

PA. CONS. STAT. 5502(a). A cause of action accrues when the plaintiff could have “first maintained

the action to a successful conclusion.” Fine v. Checcio, 870 A.2d 850, 857 (Pa. 2005).

       Pennsylvania law, however, provides exceptions that act to toll the running of a statute of

limitations. Id. at 858. In this matter, Plaintiffs invoke the discovery rule and fraudulent

concealment exceptions. (ECF Docket No. 293 at 16.) The discovery rule allows the tolling of a

statute of limitations “where the existence of the injury is not known to the complaining party and

such knowledge cannot reasonably be ascertained within the prescribed statutory period. . .”

Hayward v. Med. Ctr. of Beaver Cnty., 608 A.2d 1040, 1043 (Pa. 1992). In applying the discovery

rule, the Pennsylvania Supreme Court has established that “the salient point . . . is the inability of

the injured, despite the exercise of reasonable diligence, to know that he is injured and by what

cause.” Fine, 870 A.2d at 858. When the discovery rule applies, the statute of limitations “is

tolled, and does not begin to run until the injured party discovers or reasonably should discover

that he has been injured and that his injury has been caused by another party's conduct.” Id. at

859.

       Under the doctrine of fraudulent concealment, a defendant is estopped from invoking the

statute of limitations if “through fraud or concealment, he causes the plaintiff to relax his vigilance

or deviate from his right of inquiry into the facts.” Id. at 860 (citing Deemer v. Weaver, 187 A.




                                                  13
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 14 of 28




215, 215 (Pa. 1936)). For the doctrine to apply, “fraud in the strictest sense” is not required, but

rather “fraud in the broadest sense, which includes an unintentional deception.”             Id.   The

Pennsylvania Supreme Court, however, has also emphasized that the standard of reasonable

diligence dictates that “a statute of limitations that is tolled by virtue of fraudulent concealment

begins to run when the injured party knows or reasonably should know of his injury and its cause.”

Id. at 861.

        Other Defendants in this matter have successfully argued for summary judgment on this

basis as the facts of those claims did not trigger the application of either the discovery rule or the

doctrine of fraudulent concealment. (See, e.g., ECF Docket No. 258 at 15-16.) The facts and

arguments as presented here, however, mandate a different result. Here, unlike as to other

defendants in this matter, there is a factual dispute as to the applicability of the discovery rule.

        Defendants aver that Plaintiffs’ claim for aiding and abetting the breach of a fiduciary duty

must fail because the underlying breach claim fails. (ECF Docket No. 273 at 9.) They assert that

any fiduciary duty that Timothy McKenna owed Plaintiffs ended with the termination of his

employment in the summer of 2014. (Id.) Following this argument, without any exception to the

two-year statute of limitation, Plaintiffs claim would fail as Plaintiffs did not file a complaint in

this matter until February 7, 2017. (ECF Docket No. 1.) Plaintiffs, however, claim that they did

not discover the extent of the Julicher allegedly unlawful acts until February 17, 2016, upon receipt

of a forensic financial report from an outside consultant, Asterion. (ECF Docket No. 293 at 16.)

While Plaintiffs made similar arguments against other Motions for Summary Judgment, here there

is no independent evidence suggesting that Plaintiffs knew or should have known of the Julichers’

involvement before February 17, 2016. Moreover, the Julicher Defendants have notably not

contested Plaintiffs’ assertion of either the discovery rule or the doctrine of fraudulent




                                                  14
         Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 15 of 28




concealment. (See ECF Docket No. 297.) It is thus for the jury to decide whether either exception

applies. As such, we find that there is a genuine dispute as to a material fact regarding the tolling

of the statute of limitations and thus deny summary judgment on this count.



            d. COUNT II: Civil Conspiracy

        The Julicher Defendants’ argument against Plaintiffs’ common law conspiracy claim has

two parts. (See ECF Docket No. 273 at 10.) First, the Julicher Defendants claim that “[b]ecause

all claims in this action fail as a matter of law, there can be no conspiracy to commit the underlying

acts.” (ECF Docket No. 273 at 10 (citing McKeeman v. CoreStates Bank, N.A., 2000 PA Super

117, P13-16.).)13     As discussed elsewhere in this Memorandum, we have denied summary

judgment as to all Pennsylvania common law claims and thus this argument fails. (See supra Part

I.b; see also infra Parts I.g-j.)

        Second, the Julicher Defendants argue that “even if there were a viable claim . . . Plaintiffs

fail to establish in discovery any legitimate facts [indicating] that the Julicher Defendants

intentionally agreed with another defendant to do an unlawful act as required by Pennsylvania

law.” (ECF Docket No. 273 at 10.) To make a claim for civil conspiracy under Pennsylvania law,

Plaintiffs must show: “(1) a combination of two or more persons acting with a common purpose

to do an unlawful act or to do a lawful act by unlawful means or for an unlawful purpose; (2) an

overt act done in pursuance of the common purpose; and (3) actual legal damage.” NSI Nursing

Sols., Inc. v. Volume Recruitment Servs., LLC, No. 17-1613, 2019 U.S. Dist. LEXIS 17170, at *22

(E.D. Pa. Feb. 4, 2019) (citations omitted).




13
  We also note that the section of McKeeman cited by the Julicher Defendants does not discuss a conspiracy claim
and thus does not stand for the proposition for which the case is offered.


                                                      15
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 16 of 28




       The Julicher Defendants assert that Plaintiffs have failed to prove (1) either an agreement

among the Julicher Defendants and the McKennas; or (2) that the Julicher Defendants had the

requisite malicious intent. (ECF Docket No. 273 at 10 (citing Kist v. Fatula, No. 3:2006-67, 2007

U.S. Dist. LEXIS 60615, at *26 (W.D. Pa. Aug. 17, 2007.).) The Third Circuit has instructed that,

in conspiracy claims, “[p]laintiffs relying on circumstantial evidence of an agreement must make

a showing at both [the pleadings and summary judgment] stages . . . of something more than merely

parallel behavior . . . something plausibly sugges[tive of] (not merely consistent with) agreement.”

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 322 (3d Cir. 2010) (citations and internal

quotations omitted). That is, conspiracy allegations “are deficient if there are ‘obvious alternative

explanation[s]’ for the facts alleged”. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 567

(2007).).

       Here, Plaintiffs allegation of a conspiracy among the Julicher Defendants and Timothy and

Michael McKenna is not merely based on parallel conduct. (See ECF Docket No. 43 at 22-25, 47,

55, 69-70.) Indeed, Julicher Defendants do not argue this and, notably, also do not argue that

Plaintiffs have not presented a genuine dispute of material fact on the elements of this claim. (Id.)

Plaintiffs have alleged that Hank Julicher, despite warnings from Plaintiff Gaudioso, “provide[d]

Tim McKenna with the funds he needed to steal LG’s and AWS’s customers and put the companies

out of business.” (ECF Docket No. 293 at 18.) Moreover, Plaintiffs have submitted the testimony

of at least two individuals who allegedly heard Hank Julicher make threats of bodily harm to collect

a debt in connection with this alleged conspiracy. (ECF Docket No. 293 Ex. 11 at 895:7-896:6;

id. at Ex. 12 at 629:4-630:7.) As a result, we find that there is a genuine dispute as to material fact

and we deny the Julicher Defendants’ Motion for Summary Judgment on this count.




                                                  16
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 17 of 28




           e. COUNT III: Civil RICO § 1962(c)

       Subsection 1962(c) of the Racketeer Influenced and Corrupt Organizations Act (RICO)

prohibits “any person employed by or associated with any enterprise engaged in, or the activities

of which affect, interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of racketeering activity or collection of

unlawful debt.” 18 U.S.C. § 1962(c) (1970).

       In Reves v. Ernst & Young, the Supreme Court interpreted what it means “to conduct or

participate, directly or indirectly, in the conduct of such enterprise’s affairs.” Reves v. Ernst &

Young, 507 U.S. 170, 177 (1993). More specifically, the Supreme Court considered whether one

must participate in the “operation or management of the enterprise” to be found liable for a

violation under this subsection. Id. at 172. In this context, the Supreme Court understood the word

“conduct” to require a degree of direction and the word “participate” to require some part in that

direction. Id. at 179. The Court further clarified in Reves, however, that for a defendant to be

liable under RICO § 1962(c), the defendant need not have a “formal position in the enterprise, but

[that] some part in directing the enterprise’s affairs is required.” Id. Thus, the Court adopted an

“operation or management” test, holding that “Congress did not intend to extend § 1962(c) liability

beyond those who participate in the operation or management of an enterprise through a pattern of

racketeering activity.” Id. at 184. It also held, however, that “outsiders” may be liable under §

1962(c) if they are “associated with” an enterprise and participate in the operation or management

of the enterprise. Id. at 184-85.

       Here, the Julicher Defendants assert that “Plaintiffs have patently failed to establish any

facts supporting. . .” their RICO claims, calling them “frivolous, baseless, and made without cogent




                                                 17
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 18 of 28




facts. . .” (ECF Docket No. 273 at 10-11.) However, in their FAC, Plaintiffs allege that the Julicher

Defendants:

       1. Provided loans to Timothy McKenna despite Plaintiffs’ warnings, and with knowledge

           of McKenna’s intent to form a rival enterprise to steal Plaintiffs’ clients (See ECF

           Docket No. 273 Ex. 2 at 66:23-24:6 (“Q. Do you have any knowledge of Mr.

           McKenna—Timothy McKenna or Michael McKenna ever approaching Mr. Julicher to

           fund the formation of MAT Site Management? A. There were—Timothy

           McKenna definitely approached Hank Julicher.”);

       2. Misused company information and sharing it with adversarial entities and persons,

           including Timothy McKenna and Moon Nurseries (ECF Docket No. 43 at ¶ 124.);

       3. Physically threatened Plaintiff Gaudioso to compel an unfavorable agreement with

           Moon Nurseries and to collect debts (Id. at ¶ 125.b; See also ECF Docket No. 273 Ex.

           2 at 33:16-34:1.);

       4. Threatened Plaintiffs with financial ruin with the aim of acquiring Plaintiffs’ clients

           (ECF Docket No. 43 at ¶ 125.c.; See also ECF Docket No. 273 Ex. 2 at 55:14-18, 60:16-

           61-10.);

       5. Met with Timothy McKenna and “coordinated parties who were being encouraged by

           [McKenna] to push the Plaintiffs into bankruptcy. . .” (ECF Docket No. 43 at ¶ 125.d;

           See also ECF Docket No. 273 Ex. 2 at 59:21-60:3 (“And Hank always had the mindset

           that if he wasn't going to get his money back, that he was going to make them

           [Plaintiffs] pay. He was going to do anything that he possibly could to make them

           suffer, because he was not getting repaid his money.”).); and




                                                 18
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 19 of 28




        6. Offered to collect AWS accounts receivable from Moon Nurseries, totaling

            approximately $300,000, while withholding information regarding their controlling

            interest in Moon Nurseries (ECF Docket No. 43 at ¶ 125.i.).

        Taking these allegations—alongside the deposition of Christopher Wright, a former

business associate of the Julicher Defendants—and making all reasonable inferences in Plaintiffs’

favor, we find that there is a genuine dispute of material fact on this count. It appears that the

Julicher Defendants, through a pattern of financial assistance to McKenna, physical and financial

threats to Plaintiffs, and misusing Plaintiffs’ proprietary information, may have exercised a degree

of “operation of management” over the alleged RICO enterprise. As such, we must deny summary

judgment on this count.



            f. COUNT IV: Civil RICO § 1962(b)

        Subsection 1962(b) of the federal RICO statute prohibits “any person through a pattern of

racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or

indirectly, any interest in or control of any enterprise which is engaged in, or the activities of which

affect, interstate or foreign commerce.” 18 U.S.C. § 1962(b) (1970).

        In the context of RICO actions, the Supreme Court has held that “interest” means a “right,

claim, title, or legal share in something.” Frankford Trust Co. v. Advest, Inc., No. 93-329, 1997

U.S. Dist. LEXIS 3441, at *23 (E.D. Pa. Jan. 14, 1997) (quoting Russello v. U.S., 464 U.S. 16, 21

(1983).). The Supreme Court, however, has not defined the word “control” as it appears in this

statute. Id. Notwithstanding, the Third Circuit has distinguished between subsection 1962(b) and

1962(c) of the statute, categorizing 1962(b) as the provision which prohibits the acquisition of an




                                                  19
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 20 of 28




enterprise and 1962(c) as that which prohibits the operation of an enterprise through racketeering.

Id. at *23-24 (citing Jaguar Cars, Inc. v. Royal Oaks Motor Car, 46 F.3d 258, 267 (3d Cir. 1995)).

        Following this reasoning, this Court has held that “the control contemplated by section

1962(b) is in the nature of the control one gains through the acquisition of sufficient stock to affect

the composition of a board of directors . . . or by gaining a proprietary interest in the enterprise.”

Id. at *24. Indeed, this Court has cited the facts of United States v. Local Union 560 of the

International Brotherhood of Teamsters as a “classic example of the degree of control” required

under this subsection. Id. (citing United States v. Local 560 of the Int’l Bhd. of Teamsters, 780

F.2d 267 (3d Cir. 1985)). In that case, an organized crime syndicate seized control of a union,

through murder and extortion, ultimately infiltrating, and essentially acquiring, the alleged RICO

enterprise (the union). Id. at *24-25.

        In their Motion, the Julicher Defendants first argue that “Plaintiffs do not prove any

enterprise, let alone one with any structure.” (Id. at 13.) The RICO statute defines an “enterprise”

as “any individual, partnership, corporation, association, or other legal entity, and any union or

group of individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). It thus

follows that there are two types of RICO enterprises: (1) a formal legal entity, such as a corporation

or partnership; and (2) an association-in-fact, which is “any union or group of individuals

associated in fact although not a legal entity.” Brand Energy & Infrastructure Servs. v. Irex

Contracting Grp., No. 16-2499, 2017 U.S. Dist. LEXIS 43497, at *20 (quoting United States v.

Turkette, 452 U.S. 576, 581-82 (1981).) This Court has recognized that “[i]n pleading the first

type of enterprise, a legal entity, all aspects of the enterprise structure are met by mere proof of the

existence of the legal entity.” Id. (citations omitted). Additionally, however, this Court has noted

that to sustain a RICO claim, the person alleged to have committed RICO violations must be




                                                  20
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 21 of 28




separate and distinct from the alleged enterprise. Id. (citing Jaguar Cars, Inc. v. Royal Oaks Motor

Car Co., 46 F.3d 258, 268 (3d Cir. 1995). Here, Plaintiffs assert that the plaintiff companies LG

and AWS, both legal entities, “are the business enterprises for RICO purposes. . .” (ECF Docket

No. 293 at 27 n.4.) There is no dispute that these legal entities exist or that the Julicher Defendants

are separate and distinct from them. Thus, we find these allegations of a RICO enterprise sufficient

to survive summary judgment.

        The Julicher Defendants also argue in their Motion that Plaintiffs have not adequately

pleaded a § 1962(b) claim, as “[t]he type of ‘interest’ contemplated in section 1962(b) is not just

any ‘interest’ but a proprietary one, such as the acquisition of stock, and the ‘control’ contemplated

is the power gained over an enterprise’s operations by acquiring such interest.” (ECF Docket No.

273 at 12 (citing Reves, 570 U.S. at 172.).) Plaintiffs, however, have alleged that the Julicher

Defendants acquired a sufficient degree of control over the alleged RICO enterprises through loans

to Timothy McKenna and a pattern of physical and financial threats. (See ECF Docket No. 43 at

¶¶ 121-26, 195, 238.)

        In addition to this pattern of threats, Plaintiffs have alleged a misuse of proprietary

information and company property, and collaboration among Timothy McKenna, Michael

McKenna, and the Julicher Defendants to acquire an interest in the alleged RICO enterprises. (See

id.; see also ECF Docket No. 293 at 28 (“Although Tim and Michael McKenna had no actual

authority to alter LG’s or AWS’s billings to customers, they nevertheless managed to provide

landscaping services at the Julichers’ house without them being billed and continued with the salt-

for-trees deal until it reached approximately $500,000, despite my explicit instructions to stop.”).)

Considering this, we find that there is a genuine dispute as to an issue of material fact on this count;

we thus deny summary judgment.




                                                  21
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 22 of 28




           g. COUNT VI: Civil RICO § 1962(d)

       The Julicher Defendants’ argument for summary judgment on Plaintiffs’ § 1962(d) claim

is brief. They propose that “[s]ince there is no plausible 1962 (b) or (c) claim proven here, there

is no endeavor on the Julicher Defendants’ part [that] satisf[ies] the element[s] of a substantive

RICO offense.” (ECF Docket No. 273 at 13.) For the reasons detailed above, both of Plaintiffs’

federal RICO claims survive summary judgment. Given the Julicher Defendants’ argument, then,

it follows that we must also deny summary judgment on this count.



           h. COUNT VII: Fraud

       To sustain a fraud claim under Pennsylvania law, Plaintiffs must show:

       (1) a representation;
       (2) which is material to the transaction at hand;
       (3) made falsely, with knowledge of its falsity or recklessness as to whether it is
       true or false;
       (4) with the intent of misleading another into relying on it;
       (5) justifiable reliance on the misrepresentation; and
       (6) the resulting injury was proximately caused by the reliance.

       Gibbs v. Ernst, 647 A.2d 882, 889 (Pa. 1994).

       Under both the Pennsylvania Rules of Civil Procedure and applicable case law, claims of

fraud brought under Pennsylvania law must be plead with particularity. PA. R. CIV. P. 1019(b)

(“Averments of fraud or mistake shall be averred with particularity.”); New York State Elec. & Gas

Corp. v. Westinghouse Elec. Corp., 564 A.2d 919, 927 (Pa. Super. Ct. 1989) (“…a party raising a

claim of fraud must set forth in its pleading specific facts to support the alleged fraud.”); Bata v.

Central-Penn Nat’l Bank, 224 A.2d 174, 179 (Pa. 1966) (“The pleadings must adequately explain

the nature of the claim to the opposing party so as to permit him to prepare a defense and they must

be sufficient to convince the court that the averments are not merely subterfuge.”).




                                                 22
          Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 23 of 28




          Here, the Julicher Defendants argue that, because Plaintiffs have not offered sufficient

factual support for this fraud claim, this Court must grant summary judgment. (ECF Docket No.

273 at 14.) Assessing Plaintiffs’ FAC, we find that summary judgment is inappropriate as

Plaintiffs have presented adequate facts supporting this claim and there is a genuine dispute as to

material facts on this count. (See ECF Docket No. 43 at ¶¶ 121-26, 195, 238-40.)

          First, Plaintiffs aver that the Julicher Defendants “demanded . . . detailed, full, and material

disclosures about [Plaintiffs’] business[es] . . . with the expectation that the materials provided

[were] proprietary and for use [by] the lender alone solely to keep them informed.” (Id. at ¶ 123.)

Specifically, Plaintiffs claim that the Julicher Defendants represented the need for this information

to “negotiate a better salt-for-trees deal on behalf of LGH, LG, and AWS.” (ECF Docket No. 293

at 29.)     Second, Plaintiffs allege that this representation was material to the transaction at issue

as the Julicher Defendants “used this information inappropriately to enhance their own personal

financial situations as well as those with whom [Plaintiffs] are adversarial.” (ECF Docket No. 43

at ¶ 124.) Third, Plaintiffs assert that the Julicher Defendants knowingly intended to use this

proprietary information for purposes other than the negotiation of a better salt-for-trees deal. (ECF

Docket No. 43 at 124-25, 195.) Fourth, Plaintiffs allege that the Julicher Defendants intended to

mislead Plaintiffs into reliance. (Id.) Fifth, we are satisfied that a reasonable jury could find in

Plaintiffs’ favor that their reliance on the Julicher Defendants’ representation that proprietary and

confidential information was needed to negotiate a deal that was in all parties’ mutual interest.

Sixth, and finally, we are also satisfied that a reasonable jury could find that Plaintiffs’ injury was

proximately caused—at least in part—by their reliance on the Julicher Defendants’ representation.

As such, Plaintiffs have plead a fraud claim with sufficient particularity. Thus, making all

reasonable inferences in Plaintiffs’ favor, we deny summary judgment on this count.




                                                    23
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 24 of 28




            i. COUNT VIII: Conversion

        In Pennsylvania, “conversion is the deprivation or another’s right of property, or use or

possession of a chattel, or other interference therewith, without the owner’s consent and without

legal justification.” Fenton v. Balick, 821 F. Supp. 2d 755, 760 (E.D. Pa. 2011) (internal quotations

omitted). This Court has elaborated that, under this framework, conversion may occur in several

ways:

        (1) acquiring possession of property with the intent to assert a right to it adverse to
        the owner; (2) transferring the property and therefore depriving the owner of
        control; (3) unreasonably withholding possession of the property from the one who
        has the right to it; and (4) misusing or seriously damaging the property in defiance
        of the owner’s rights.

        Id. (citations omitted).

        Furthermore, Pennsylvania recognizes claims for conversion of confidential information.

Pestco, Inc. v. Associated Prods., 2005 PA Super 276, P19. To establish a claim for conversion

of confidential information, Plaintiffs must show that the Julicher Defendants “‘for the purpose of

advancing a rival business interest, procure[d] by improper means information about [Plaintiffs’]

business’ and that ‘harm [was] caused by [Defendants’] possession, disclosure, or use of the

information.’” Id. at *78 (quoting Pestco, 2005 PA Super 276, P19).

        The Julicher Defendants argue that this Court must grant summary judgment as to

Plaintiffs’ conversion claim because Plaintiffs’ “FAC only contains allegations of the alleged

misuse [of] confidential information. There is no allegation that [either] Julicher Defendant

deprived any Plaintiff or their chattels or money.” (ECF Docket No. 273 at 15.) This fails to

recognize the scope of conversion claims permitted under Pennsylvania law. See PNC Mortg. V.

Superior Mortg. Corp., No. 09-5084, 2012 U.S. Dist. LEXIS 25276, at *75-79 (E.D. Pa. Feb. 27,

2012) (denying summary judgment on a conversion of confidential information claim where




                                                  24
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 25 of 28




Defendants allegedly used Plaintiffs’ customer lists and other information to solicit Plaintiffs’

customers, prospects, and accounts and divert that business to Defendants); see also Liberty Mut.

Ins. Co. v. Gemma, 301 F. Supp 3d 523, 538-39 (W.D. Pa. 2018) (denying Defendants’ motion to

dismiss a conversion claim because Plaintiff presented sufficient evidence that “the Everest

Defendants used Liberty Mutual’s proprietary information that it received via email from Gemma

to compete against Liberty Mutual . . . such allegations are sufficient to allege that the Everest

Defendants ‘exercised wrongful control’ over Liberty Mutual’s property, which is required for a

conversion claim.”).

       Plaintiffs have alleged that the Julicher Defendants acquired confidential and proprietary

materials, which Plaintiffs allege to be their sole property, including a “30-page analysis of why

Moon Nurseries owed LG $300,000 and the financial data on LGH, LG, and AWS.” (ECF Docket

No. 293 at 30; see also ECF Docket No. 43 at ¶¶ 121-126.) Moreover, Plaintiffs claim that the

Julicher Defendants acquired used this proprietary information through improper means to

advance a rival business interest, ultimately causing Plaintiffs to go out of business. (ECF Docket

No. 43 at ¶ 124-25.) Defendants do not contest any of these facts in their Motion. (See ECF

Docket No. 273.) Thus, construing the undisputed material facts in Plaintiffs’ favor, we are

satisfied that a reasonable jury could find the Julicher Defendants liable for conversion of

confidential information and deny summary judgment on this count.



           j. COUNT IX: Negligent Misrepresentation

       To successfully levy a claim for negligent misrepresentation in Pennsylvania, Plaintiffs

must show the following:

       (1) a misrepresentation of a material fact; (2) the representor must either know of the
       misrepresentation, must make the misrepresentation without knowledge as to its truth or



                                                25
        Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 26 of 28




       falsity or must make the representation under circumstances in which he ought to have
       known of its falsity; (3) the representor must intend the representation to induce another to
       act on it; and (4) injury must result to the party acting in justifiable reliance on the
       misrepresentation.

       Gibbs, 647 A.2d at 890.

Such claims have much in common with fraud (also referred to as intentional misrepresentation in

Pennsylvania). Id. Unlike fraud claims, however, claims for negligent misrepresentation need not

show that the representor knew their words were untrue. Id. Rather, such claims merely must

show that the representor “failed to make reasonable investigation of the truth of [their] words.”

Id. Because all other elements of this claim overlap, we incorporate by reference the discussion

of Plaintiffs’ fraud claims against the Julicher Defendants. See supra Part III.g.

       The Julicher Defendants argue that Plaintiffs have not presented sufficient facts to maintain

their claim. (ECF Docket No. 273 at 14.) As discussed above, we are satisfied that a reasonable

jury could find in Plaintiffs’ favor on a fraud claim. See supra Part III.g. Given the overlap in law

and the Parties’ arguments, we likewise deny summary judgment on this claim.



           k. COUNT X: Tortious Interference with Contract

       In their Motion, the Julicher Defendants claim that Plaintiffs have no factual support for

their claim that the Julicher Defendants engaged in “purposeful action . . . specifically intended to

harm or prevent the formation of a relationship between Plaintiffs and any third party.” (ECF

Docket No. 273 at 15-16.)

       In their FAC, however, Plaintiffs claim that the Julicher Defendants intentionally interfered

with both then-existing contracts and prospective contracts. (ECF Docket No. 43 at ¶¶ 121-26,

333-36.e.) Under Pennsylvania law, the elements of a cause of action for interference with

contractual relationships, both existing and prospective, are as follows:



                                                 26
         Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 27 of 28




         (1) the existence of a contractual, or prospective contractual relation between the
         complainant and a third party; (2) purposeful action on the part of the defendant,
         specifically intended to harm the existing relation, or to prevent a prospective
         relation from occurring; (3) the absence of privilege or justification on the part of
         the defendant; and (4) the occasioning of actual legal damage as a result of the
         defendant's conduct.

         Crivelli v. GMC, 215 F.3d 386, 394 (3d Cir. 2000) (citing Strickland v. Univ. of
         Scranton, 700 A.2d 979, 985 (Pa. Super. Ct. 1997).

The Julicher Defendants do not contest the first, third, and fourth elements of this claim in their

Motion. (See ECF Docket No. 273 at 16 (“Plaintiffs[] failed to establish facts that any purposeful

action on the part of any Julicher Defendant specifically intended to harm or prevent the formation

of a relationship between Plaintiffs and any third party.”).)

         The Julicher Defendants’ argument here is disingenuous. Indeed, the core of Plaintiffs’ claims

against the Julicher Defendants is an allegation that they “[t]hreatened the companies and [Gaudioso]

with . . . active efforts to cause financial ruin to both by forcing both out of business . . .” (ECF Docket

No. 43 at ¶ 125.c.) Specifically, Plaintiffs have alleged the following purposeful actions intended to

either harm an existing contractual relationship or prevent the formation of a new contract:

         (1)    Physical threats of violence intended to compel an unfavorable agreement with

         Moon Nurseries (ECF Docket No. 43 at ¶¶ 125.b, 125.k, 126.);

         (2)    Threats of financial ruin and forced bankruptcy (Id. at ¶¶ 125.c-d, 195.); and

         (3)    Misusing Plaintiffs’ confidential information to coordinate with third parties

         seeking to drive Plaintiffs out of business (Id. at ¶¶ 124, 125.d.).

Notably, the Julicher Defendants do not challenge these factual allegations. (See ECF Docket No.

273 at 15-20.) Making all reasonable inferences in Plaintiffs’ favor, we find these claims sufficient

such that a reasonable jury could rule for Plaintiffs. We thus deny summary judgment on this

claim.




                                                    27
       Case 5:17-cv-00570-JLS Document 334 Filed 04/15/20 Page 28 of 28




IV.   CONCLUSION

      For the foregoing reasons, we hereby deny Defendants Hank and Margit Julichers’ Motion

for Summary Judgment on all counts (ECF Docket No. 273.) An appropriate Order follows.




                                            28
